--------------------------------------------------------------------------------

Exhibit 10.13


INDEMNITY AGREEMENT


THIS INDEMNITY AGREEMENT (this “Agreement”) is made and entered into as of this
____ day of ___________, 2008, by and between ORTHOFIX INTERNATIONAL N.V., a
Netherlands Antilles corporation (the “Company”), and the undersigned indemnitee
(“Indemnitee”).


W I T N E S S E T H:


WHEREAS, the Company desires to attract and retain the services of highly
qualified individuals, such as Indemnitee, to serve the Company;
 
WHEREAS, the Company’s Articles of Association provides for indemnification of
the directors and officers of the Company, and the Company’s Articles of
Association expressly provide that the indemnification provisions set forth
therein are not exclusive and thereby contemplate that contracts may be entered
into between the Company and directors, officers and other persons with respect
to indemnification;
 
WHEREAS, the Company and Indemnitee recognize that the vagaries of public policy
and the interpretation of sometimes ambiguous statutes, regulations and court
opinions are too uncertain to provide the Company’s directors and officers with
adequate or reliable advance knowledge or guidance with respect to the legal
risks and potential liabilities to which they may become personally exposed as a
result of performing their duties for the Company or by reason of their status
as a director or officer of the Company;


WHEREAS, the Company and Indemnitee further recognize the continued difficulty
in obtaining liability insurance for the Company’s directors and officers and
the significant and continual increases in the cost of such insurance and the
general trend of insurance companies to reduce the scope of coverage of such
insurance;
 
WHEREAS, the Company and Indemnitee further recognize the substantial increase
in corporate litigation in general, subjecting directors and officers to
expensive litigation risks at the same time as the availability and scope of
coverage of liability insurance provide increasing challenges for the Company;
 
WHEREAS, Indemnitee may not regard the protection currently provided by
applicable law, the Company’s governing documents and available insurance as
adequate under the present circumstances, and Indemnitee and certain other
directors and officers of  the Company might not be willing to continue to serve
in such capacities without additional protection;
 
WHEREAS, in entering into this Agreement both the Company and Indemnitee
represent and agree, to the best of their knowledge, that at present there is no
pending or threatened litigation or proceeding involving Indemnitee or any other
director or officer of the Company, where indemnification under this Agreement
would be required or permitted or which may result in a claim for
indemnification hereunder;

 
1

--------------------------------------------------------------------------------

 
 
WHEREAS, the Company desires to have Indemnitee serve or continue to serve as a
director or officer of the Company or an Affiliate (as defined below), free from
undue concern for unpredictable, inappropriate or unreasonable legal risks and
personal liabilities by reason of performing his or her duty to the Company or
his or her status as a director or officer; and Indemnitee desires to serve or
continue to serve in such capacity; and


WHEREAS, this Agreement is a supplement to and in furtherance of the
indemnification provided in the Company’s Articles of Association and any
resolutions adopted pursuant thereto, and shall not be deemed a substitute
therefor, nor to diminish or abrogate any rights of Indemnitee thereunder.


NOW, THEREFORE, in consideration of the premises, mutual covenants and
agreements of the parties contained herein and the mutual benefits to be derived
from this Agreement, the parties hereto covenant and agree as follows:


1.             Certain Definitions. The following terms as used in this
Agreement shall be defined as follows:


(a)           “Action(s)” shall include, without limitation, any threatened,
pending or completed action, claim, litigation, suit, arbitration, alternative
dispute mechanism, investigation, inquiry, administrative hearing or other
proceeding, whether civil, criminal, administrative, arbitrative or
investigative, predicated on any applicable law of any jurisdiction, including,
without limitation, applicable Netherlands Antilles law, the U.S. Securities Act
of 1933, as amended, and/or the U.S. Securities Exchange Act of 1934, as amended
(including, as to both, any similar successor rules or regulations), and/or
their respective state counterparts and/or any rule or regulation promulgated
thereunder, whether a Derivative Action and/or whether formal or informal.


(b)           “Affiliate” shall include, without limitation, any corporation,
partnership, joint venture, employee benefit plan, trust, or other similar
enterprise that directly or indirectly through one or more intermediaries,
controls or is controlled by, or is under common control with, the Company.


(c)           “Authority” shall mean the panel of arbitrators or independent
legal counsel selected under Section 6.


(d)           “Board” shall mean the entire then serving Board of Directors of
the Company.


(e)           “Breach of Duty” shall mean Indemnitee breached or failed to
perform his or her duties to the Company or an Affiliate, as the case may be,
and Indemnitee’s breach of or failure to perform those duties constituted:


(i)             a breach of his or her “duty of loyalty” (as defined herein) to
the Company or its shareholders;

 
2

--------------------------------------------------------------------------------

 
 
(ii)            acts or omissions not in “good faith” (as further defined
herein) or which involve intentional misconduct or a knowing violation of the
law; or


(iii)           a transaction from which Indemnitee derived an improper direct
personal financial profit (unless such profit is determined to be immaterial in
light of all the circumstances).


In determining whether Indemnitee has acted or omitted to act otherwise than in
“good faith,” as such term is used herein, the Authority, or the court, shall
determine solely whether Indemnitee: (i) in the case of conduct in his or her
“official capacity” (as defined herein) with the Company, believed, in the
exercise of his or her business judgment, that his or her conduct was in the
best interests of the Company; and (ii) in all other cases, reasonably believed
that his or her conduct was at least not opposed to the best interests of the
Company.  Notwithstanding any other provision of this Agreement, Indemnitee’s
conduct with respect to an employee benefit plan or trust sponsored by or
otherwise associated with the Company and/or an Affiliate for a purpose he or
she reasonably believes to be in the interests of the participants in and
beneficiaries of such plan is conduct that does not constitute a Breach of Duty.


(f)            “Derivative Action” shall mean any Action brought by or in the
right of the Company and/or an Affiliate.


(g)           “Disinterested Quorum” shall mean a quorum of the Board who are
not parties in interest to the subject Action or any related Action.


(h)           Breach of the “duty of loyalty” shall mean a breach of fiduciary
duty by an Executive which constitutes a willful failure to deal fairly with the
Company or its shareholders in connection with a transaction in which the
Executive has a material undisclosed personal conflict of interest.


(i)            “Executive(s)” shall mean any individual who is, was or has
agreed to become a director and/or officer of the Company and/or an Affiliate.


(j)            “Expenses” shall include, without limitation, any and all
reasonable expenses, fees, costs, charges, attorneys’ fees and disbursements,
other out-of-pocket costs, reasonable compensation for time spent by Indemnitee
in connection with the Action for which he or she is not otherwise compensated
by the Company, any Affiliate, any third party or other entity and any and all
other reasonable direct and indirect costs of any type or nature whatsoever.


(k)           “Liabilities” shall include, without limitation, judgments,
amounts incurred in settlement, fines, penalties and, with respect to any
employee benefit plan, any excise tax or penalty incurred in connection
therewith, all Expenses and any and all other reasonable liabilities of every
type or nature whatsoever incurred in connection with the subject Action.

 
3

--------------------------------------------------------------------------------

 
 
(l)            “Official capacity” shall mean the office of director or officer
in the Company and/or an Affiliate, membership on any committee of directors,
any other offices in the Company and/or an Affiliate held by an Executive and
any other employment or agency relationship between the Executive and the
Company and/or an Affiliate. Without limiting the generality of the foregoing,
the provision of legal advice to the Company and/or an Affiliate, the Board, or
the officers, employees and agents of the Company and/or an Affiliate by an
Executive whose duties include legal counsel shall be deemed to be within such
Executive’s “official capacity.”


2.            Agreement to Serve. Indemnitee agrees to serve or to continue to
serve the Company or an Affiliate, as an Executive; provided, however, that
nothing contained in this Agreement shall create a contract of employment
between the Company and Indemnitee and the termination of Indemnitee’s
relationship with the Company by either party hereto shall not be restricted by
this Agreement.


3.             General. The Company shall indemnify Indemnitee, to the fullest
extent permitted by law, against any and all Liabilities which Indemnitee may
incur as a result of being made or threatened to be made a party to any Action
by reason of the fact that Indemnitee, or his or her testator or intestate, is
or was a director or officer of the Company or serves or served any other
enterprise as a director or officer at the request of the Company or any
predecessor of the Company. The remaining specific provisions of this Agreement
are in furtherance, and not in derogation or limitation of, the generality of
the foregoing.


4.             Mandatory Indemnification.


(a)           Mandatory Indemnification when Successful on Merits or
Otherwise.  With respect to any Action to which Indemnitee has been made or
threatened to be made a party by reason of his or her status as an Executive,
and/or as to acts performed in the course of Indemnitee’s duties to the Company
and/or an Affiliate, to the extent Indemnitee has been successful on the merits
or otherwise, including, without limitation, the settlement, dismissal,
abandonment or withdrawal of any such Action where Indemnitee does not pay,
incur or assume any material Liabilities, he or she shall be indemnified by the
Company against all Liabilities incurred by him or her or on his or her behalf
in connection therewith. The Company shall pay or reimburse such Liabilities to
Indemnitee, or to such other person or entity as Indemnitee may designate in
writing to the Company, within 10 days after the receipt of Indemnitee’s written
request therefor, without regard to the provisions of Section 6. In the event
the Company refuses or fails to pay or reimburse such requested Liabilities,
Indemnitee may petition a court to order the Company to make such payment
pursuant to Section 7.


(b)           Mandatory Indemnification in Other Situations. In all cases other
than those set forth in Section 4(a) hereof, and subject to the conditions and
limitations set forth hereinafter in this Agreement, the Company shall indemnify
and hold harmless Indemnitee in any circumstances in which he or she is or was a
party, or is threatened to be made a party, to any Action by reason of his or
her status as an Executive, and/or as to acts performed in the course of
Indemnitee’s duties to the Company and/or an Affiliate, against Liabilities
incurred by or on behalf of Indemnitee in connection with any Action, including,
without limitation, in connection with the investigation, defense, settlement or
appeal of any Action; provided, that it is not determined by the Authority, or
by a court, pursuant to Section 6 that Indemnitee engaged in misconduct which
constitutes a Breach of Duty.

 
4

--------------------------------------------------------------------------------

 
 
(c)           Restrictions on Indemnification. Notwithstanding any other
provision contained in this Agreement to the contrary, the Company shall not:


(i)           indemnify against Liabilities (or advance Expenses) to Indemnitee
with respect to any Action initiated or brought voluntarily by Indemnitee and
not by way of defense, except with respect to Actions:


(1)           brought to establish or enforce a right to indemnification against
Liabilities (or an advance of Expenses) under Section 7, or under any applicable
statute or law;


(2)           initiated or brought voluntarily by Indemnitee to the extent
Indemnitee is successful on the merits or otherwise in connection with such an
Action; or


(3)           as to which the Board determines it be appropriate.


(ii)           indemnify Indemnitee against judgments, fines or penalties
incurred in a Derivative Action if Indemnitee is finally adjudged liable to the
Company by a court (unless the court before which such Derivative Action was
brought determines that Indemnitee is fairly and reasonably entitled to
indemnity for any or all of such judgments, fines or penalties);


(iii)           subject to Section 14, indemnify Indemnitee for any payment that
has actually been made to or on behalf of Indemnitee under any insurance policy
or other indemnity provision, except with respect to any excess beyond the
amount paid under any insurance policy or other indemnity provision (to which
excess Indemnitee is entitled pursuant to this Agreement);


(iv)           indemnify Indemnitee for an accounting of profits made from the
purchase and sale (or sale and purchase) by Indemnitee of securities of the
Company within the meaning of Section 16(b) of the U.S. Securities Exchange Act
of 1934, as amended, or any similar successor rule or regulation or similar
provisions of state statutory law or common law; or


(v)           indemnify Indemnitee for any amounts paid in settlement of any
Action effected without the Company’s written consent.


(d)           Settlement of Action. The Company shall not settle any Action in
any manner which would impose any Liabilities or other type of limitation on
Indemnitee without Indemnitee’s written consent. Neither the Company nor
Indemnitee shall unreasonably withhold their consent to any such proposed
settlement.

 
5

--------------------------------------------------------------------------------

 
 
5.             Advance for Expenses. The Company shall from time to time pay to
or reimburse Indemnitee, or such other person or entity as Indemnitee may
designate in writing to the Company, Expenses incurred by or on behalf of
Indemnitee in connection with any Action in advance of the final disposition or
conclusion of any such Action within 10 days after the receipt of Indemnitee’s
written request therefor; provided, that Indemnitee furnishes to the Company an
executed written certificate affirming his or her good faith belief that he or
she has not engaged in misconduct which constitutes a Breach of Duty or
otherwise renders indemnification impermissible under applicable law and agrees
in writing to repay any advances made under this Section 5 if it is ultimately
determined that he or she is not entitled to be indemnified by the Company for
such Expenses pursuant to this Agreement.  Advances shall be made without regard
to Indemnitee’s ability to repay the Expenses and without regard to Indemnitee’s
ultimate entitlement to indemnification under the other provisions of this
Agreement.


6.             Determination of Right to Indemnification.


(a)           Payment. Except as otherwise set forth in this Section 6 or in
Section 4(c), any indemnification to be provided to Indemnitee by the Company
under Section 4(b) upon the final disposition or conclusion of any Action,
unless otherwise ordered by a court, shall be paid or reimbursed by the Company
to Indemnitee, or such other person or entity as Indemnitee may designate in
writing to the Company, within 60 days after the receipt of Indemnitee’s written
request therefor. Such request shall include an accounting of all Liabilities
for which indemnification is being sought. No further corporate authorization
for such payment shall be required other than this Section 6(a).


(b)           Restrictions on Payment. Notwithstanding the foregoing or any
other provision contained in this Agreement to the contrary, the payment of such
requested indemnifiable Liabilities pursuant to Section 4(b) may be denied by
the Company if:


(i)            a Disinterested Quorum, by a majority vote thereof, determines
that Indemnitee has engaged in misconduct which constitutes a Breach of Duty; or


(ii)           a Disinterested Quorum cannot be obtained.


(c)           Authorization of Authority to Determine Right to Indemnification.
In the event of nonpayment pursuant to either subsection of Section 6(b), the
Board shall immediately authorize and direct, by resolution, that an independent
determination be made as to whether Indemnitee has engaged in misconduct which
constitutes a Breach of Duty and, therefore, whether indemnification of
Indemnitee is proper pursuant to this Agreement. If the Board does not authorize
an Authority to determine Indemnitee’s right to indemnification hereunder within
such 60-day period and/or if indemnification of the requested amount of
Liabilities is paid by the Company, then it shall be conclusively presumed for
all purposes that a Disinterested Quorum has affirmatively determined that
Indemnitee did not engage in misconduct constituting a Breach of Duty and, if
not already so paid, indemnification by the Company of the requested amount of
Liabilities shall be paid to Indemnitee immediately.

 
6

--------------------------------------------------------------------------------

 
 
(d)           Choice of Authority. Such independent determination shall be made,
at the option of Indemnitee, by: (i) a panel of three arbitrators as set forth
below in Section 6(f); (ii) an independent legal counsel mutually selected by
Indemnitee and a Disinterested Quorum (or by the Board if a Disinterested Quorum
cannot be obtained) by a majority vote thereof; or (iii) a court in accordance
with Section 7.


(e)           Rebuttable Presumption and Burden of Proof. In any such
determination there shall exist a rebuttable presumption that Indemnitee has not
engaged in misconduct which constitutes a Breach of Duty and is, therefore,
entitled to indemnification hereunder. The burden of rebutting such presumption
by clear and convincing evidence shall be on the Company or on such other party
challenging the payment of such indemnification.  The knowledge and/or actions,
or failure to act, of any other director, officer, agent or employee of the
Company shall not be imputed to Indemnitee for purposes of determining the right
to indemnification under this Agreement.


(f)           Arbitration Panel. If Indemnitee chooses for a matter hereunder to
be heard by a panel of arbitrators as provided in clause (i) of Section 6(d),
then Indemnitee shall specify in writing his or her choice of the following
bodies, rules and venues:


(i)            Arbitration by a panel of the American Arbitration Association in
accordance with its Commercial Arbitration Rules, sitting in New York, New York
or Charlotte, North Carolina; or


(ii)           Arbitration by a panel of the International Centre for Dispute
Resolution in accordance with its International Arbitration Rules, sitting in
London, England or Amsterdam, the Netherlands.


One of such arbitrators shall be selected by a Disinterested Quorum (or by the
Board if a Disinterested Quorum is not obtainable) by a majority vote thereof,
the second by Indemnitee and the third by the two previously selected
arbitrators.


(g)           Decision of Authority. To the extent practicable, the Authority
shall make its independent determination hereunder within 60 days of being
selected and shall simultaneously submit a written opinion of its conclusions to
both the Company and Indemnitee.


(h)           Payment in Accordance with Determination by Authority. If the
Authority determines that Indemnitee is entitled to be indemnified for any
Liabilities pursuant to this Agreement, the Company shall pay such Liabilities
to Indemnitee, including interest on such amounts as provided in Section 9(c),
or to such other person or entity as the Executive may designate in writing to
the Company, within 10 days of receipt of such opinion.


(i)            Expenses Associated with Indemnification Process. The Expenses
associated with the indemnification process set forth in this Section 6,
including, without limitation, the Expenses of the Authority selected hereunder,
shall be paid by the Company.

 
7

--------------------------------------------------------------------------------

 
 
7.             Court-Ordered Indemnification and Advance for Expenses.


(a)           Court-Ordered Indemnification. Indemnitee may, either before or
within two years after a determination, if any, has been made by the Authority,
petition the court before which such Action was brought or any other court of
competent jurisdiction to independently determine whether or not he or she has
engaged in misconduct which constitutes a Breach of Duty and is, therefore,
entitled to indemnification under the provisions of this Agreement. Such court
shall thereupon have the exclusive authority to make such determination unless
and until such court dismisses or otherwise terminates such proceeding without
having made such determination. Indemnitee may petition a court under this
Section 7 either to seek an initial determination as authorized by Section 6(d)
or to seek review of a previous determination by the Authority.


(b)           Rebuttable Presumption and Burden of Proof. The court shall make
its independent determination irrespective of any prior determination made by
the Authority; provided, however, that there shall exist a rebuttable
presumption that Indemnitee has not engaged in misconduct which constitutes a
Breach of Duty and is, therefore, entitled to indemnification hereunder. The
burden of rebutting such presumption by clear and convincing evidence shall be
on the Company or such other party challenging the payment of
indemnification.  The knowledge and/or actions, or failure to act, of any other
director, officer, agent or employee of the Company shall not be imputed to
Indemnitee for purposes of determining the right to indemnification under this
Agreement.


(c)           Court-Ordered Indemnification Despite a Breach of Duty by
Indemnitee. In the event the court determines that Indemnitee has engaged in
misconduct which constitutes a Breach of Duty, the court may nonetheless order
indemnification to be paid by the Company if it determines that Indemnitee is
otherwise fairly and reasonably entitled to such indemnification in view of all
of the circumstances of such Action.


(d)           Court-Ordered Advance Expenses and Payment of Liabilities. In the
event the Company does not: (i) advance Expenses to Indemnitee within 10 days of
Indemnitee’s compliance with Section 5; or (ii) indemnify Indemnitee with
respect to requested Liabilities under Section 4(a) within 10 days of
Indemnitee’s written request therefor, Indemnitee may petition the court before
which such Action was brought, if any, or any other court of competent
jurisdiction to order the Company to pay such Expenses or Liabilities
immediately. Such court, after giving any notice it considers necessary, shall
order the Company to immediately pay such Expenses or Liabilities if it
determines that Indemnitee has complied with the applicable provisions of
Section 5 or Section 4(a), as the case may be.


(e)           Payment of Court-Ordered Indemnification and Advance Expenses. If
the court determines pursuant to this Section 7 that Indemnitee is entitled to
be indemnified for any Liabilities, or to the advance of Expenses, unless
otherwise ordered by such court, the Company shall pay such Liabilities or
Expenses to Indemnitee, including interest thereon as provided in Section 9(c),
or to such other person or entity as Indemnitee may designate in writing to the
Company, within 10 days of the rendering of such determination.

 
8

--------------------------------------------------------------------------------

 
 
(f)           Expenses Incurred by Indemnitee in Connection with Judicial
Determination. Indemnitee shall pay all Expenses incurred by Indemnitee in
connection with the judicial determination provided in this Section 7, unless it
shall ultimately be determined by the court that he or she is entitled, in whole
or in part, to be indemnified by, or to receive an advance from, the Company as
authorized by this Agreement. All Expenses incurred by Indemnitee in connection
with any subsequent appeal of the judicial determination provided for in this
Section 7 shall be paid by Indemnitee regardless of the disposition of such
appeal.


8.            Termination of Action is Nonconclusive. The adverse termination of
any Action against Indemnitee by judgment, order, settlement, conviction, or
upon a plea of no contest or its equivalent, shall not, of itself, create a
presumption that Indemnitee has engaged in misconduct which constitutes a Breach
of Duty.


9.             Partial Indemnification; Reasonableness; Interest.


(a)           Partial Indemnification. If it is determined by the Authority, or
by a court, that Indemnitee is entitled to indemnification against Liabilities
incurred as to some claims, issues or matters, but not as to other claims,
issues or matters, involved in any Action, the Authority, or the court, shall
authorize the proration and payment by the Company of such Liabilities with
respect to which indemnification is sought by Indemnitee, among such claims,
issues or matters as the Authority, or the court, shall deem appropriate in
light of all of the circumstances of such Action.


(b)           Unreasonable Expenses. If it is determined by the Authority, or by
a court, that certain Expenses incurred by or on behalf of Indemnitee are for
whatever reason unreasonable in type or amount, the Authority, or the court, may
nonetheless authorize indemnification to be paid by the Company to Indemnitee
for such Expenses as the Authority, or the court, shall deem reasonable in light
of all of the circumstances of such Action.


(c)           Interest. Interest shall be paid by the Company to Indemnitee at a
reasonable interest rate as determined by the Authority, or by a court, upon
amounts for which the Company indemnifies, or which the Company advances to,
Indemnitee, if not paid or advanced timely as provided herein.


10.           Severability. If any provision of this Agreement shall be deemed
invalid or inoperative, or if a court of competent jurisdiction determines that
any of the provisions of this Agreement contravene public policy, this Agreement
shall be construed so that the remaining provisions shall not be affected, but
shall remain in full force and effect, and any such provisions which are invalid
or inoperative or which contravene public policy shall be deemed, without
further action or deed by or on behalf of the Company, to be modified, amended
and/or limited, but only to the extent necessary to render the same valid and
enforceable, and the Company shall indemnify and hold harmless Indemnitee
against Liabilities incurred with respect to any Action to the fullest extent
permitted by any applicable provision of this Agreement that shall not have been
invalidated and to the fullest extent otherwise permitted by applicable law; it
being understood that the intention of the Company is to provide Indemnitee with
the maximum protection against personal liability available under applicable
law.

 
9

--------------------------------------------------------------------------------

 
 
11.           Nonexclusivity. The right to indemnification against Liabilities
and advancement of Expenses provided to Indemnitee by this Agreement shall not
be deemed exclusive of any other rights to indemnification against Liabilities
and advancement of Expenses to which Indemnitee may be entitled under any
charter provision, written agreement, resolution, vote of shareholders or
disinterested directors of the Company or otherwise, both as to acts in his or
her official capacity as Executive or other employee or agent of the Company
and/or of an Affiliate or as to acts in any other capacity while holding such
office or position, whether or not the Company would have the power to indemnify
against Liabilities or advance Expenses to Indemnitee under this Agreement or
under applicable law; provided that it is not determined that Indemnitee, in any
such capacity, has engaged in misconduct which constitutes a Breach of
Duty.  Notwithstanding any other provision contained in this Agreement to the
contrary, the Company’s obligation to indemnify against Liabilities or advance
Expenses hereunder to Indemnitee who is or was serving at the request of the
Company as a director, officer, employee or agent of any other corporation,
partnership, joint venture, trust, employee benefit plan or other enterprise
shall be reduced by any amount Indemnitee has actually received as
indemnification against Liabilities or advancement of Expenses from such other
corporation, partnership, joint venture, trust, employee benefit plan or other
enterprise.


12.           Notice to the Company; Defense of Action.


(a)           Notice to the Company. Indemnitee shall promptly notify the
Company in writing upon being served with or having actual knowledge of any
citation, summons, complaint, indictment or any other similar document relating
to any Action which may result in a claim of indemnification against Liabilities
or advancement of Expenses hereunder, but the omission to so notify the Company
will not relieve the Company from any liability which it may have to Indemnitee
otherwise than under this Agreement unless the Company shall have been
irreparably prejudiced by such omission.


(b)           Right of Company to Participate in Action. With respect to any
such Action as to which Indemnitee notifies the Company of the commencement
thereof:


(i)           The Company shall be entitled to participate therein at its own
expense; and


(ii)           Except as otherwise provided below, to the extent that it may
wish, the Company (or any other indemnifying party, including any insurance
carrier, similarly notified by the Company or Indemnitee) shall be entitled to
assume the defense thereof, with counsel selected by the Company (or such other
indemnifying party) and reasonably satisfactory to Indemnitee.


(c)           Participation by Company in Action. After notice from the Company
(or such other indemnifying party) to Indemnitee of its election to assume the
defense of an Action, the Company shall not be liable to Indemnitee under this
Agreement for any Expenses or other Liabilities subsequently incurred by
Indemnitee in connection with the defense thereof other than reasonable costs of
investigation or as otherwise provided below. Indemnitee shall have the right to
employ his or her own counsel in such Action but the Expenses of such counsel
incurred after notice from the Company (or such other indemnifying party) of its
assumption of the defense thereof shall be at the expense of Indemnitee unless:
(i) the employment of counsel by Indemnitee has been authorized by the Company
(or such other indemnifying party); (ii) Indemnitee shall have reasonably
concluded that there may be a conflict of interest between the Company (or such
other indemnifying party) and Indemnitee in the conduct of the defense of such
Action; or (iii) the Company (or such other indemnifying party) shall not in
fact have employed counsel reasonably satisfactory to Indemnitee to assume the
defense of such Action, in each of which cases the Expenses of counsel shall be
at the expense of the Company. The Company shall not be entitled to assume the
defense of any Derivative Action or any Action as to which Indemnitee shall have
made the conclusion provided for in clause (ii) above.

 
10

--------------------------------------------------------------------------------

 
 
13.           Continuity of Rights and Obligations. The terms and provisions of
this Agreement shall continue as to Indemnitee subsequent to the expiration or
termination of Indemnitee’s term as an Executive, and such terms and provisions
shall be binding upon and inure to the benefit of the heirs, estate, executors
and administrators of Indemnitee and the successors and assigns of the Company,
including, without limitation, any successor to the Company by way of merger,
consolidation and/or sale or disposition of all or substantially all of the
assets or capital stock of the Company. Except as provided herein, all rights
and obligations of the Company and Indemnitee hereunder shall continue in full
force and effect despite the subsequent amendment or modification of the
Company’s Articles of Association, as it is in effect on the date hereof, and
such rights and obligations shall not be affected by any such amendment or
modification, any resolution of directors or shareholders of the Company, or by
any other corporate action which conflicts with or purports to amend, modify,
limit or eliminate any of the rights or obligations of the Company and/or of
Indemnitee hereunder.


14.           Insurance.


(a)           The Company may purchase and maintain insurance on behalf of
Indemnitee against any liability asserted against him or her or incurred by him
or her or on his or her behalf in such capacity as an Executive, or arising out
of his or her status as such, whether or not the Company would have the power to
indemnify him or her against such liability under the provisions of this
Agreement or under applicable law, as it may then be in effect. The purchase and
maintenance of such insurance shall not in any way limit or affect the rights
and obligations of the Company or Indemnitee under this Agreement, and the
execution and delivery of this Agreement by the Company and Indemnitee shall not
in any way limit or affect the rights and obligations of the Company or of the
other party or parties thereto under any such policy or agreement of insurance.


(b)           If Indemnitee shall receive payment from any insurance carrier or
from the plaintiff in any Action against Indemnitee in respect of indemnified
amounts after payments on account of all or part of such indemnified amounts
have been made by the Company pursuant to this Agreement, Indemnitee shall
promptly reimburse the Company for the amount, if any, by which the sum of such
payment by such insurance carrier or such plaintiff and payments by the Company
to Indemnitee exceeds such indemnified amounts; provided, however, that such
portions, if any, of such insurance proceeds that are required to be reimbursed
to the insurance carrier under the terms of its insurance policy, such as
deductible or co-insurance payments, shall not be deemed to be payments to
Indemnitee hereunder. In addition, upon payment of indemnified amounts under
this Agreement, the Company shall be subrogated to Indemnitee’s rights against
any insurance carrier in respect of such indemnified amounts and the Indemnitee
shall execute and deliver any and all instruments and/or documents and perform
any and all other acts or deeds which the Company necessary or advisable to
secure such rights. Indemnitee shall do nothing to prejudice such rights of
recovery or subrogation.

 
11

--------------------------------------------------------------------------------

 
 
15.           Contribution.


(a)           If the indemnity provided for in this Agreement is unavailable to
Indemnitee for any reason whatsoever, the Company, in lieu of indemnifying
Indemnitee, shall contribute to the amount reasonably incurred by or on behalf
of Indemnitee, whether for judgments, fines, penalties, amounts incurred in
settlement and/or for Expenses in connection with any Action, no matter by whom
brought, including without limitation, securities law Actions, in such
proportion as deemed fair and reasonable by the Authority, or by the court
before which such Action was brought, taking into account all of the
circumstances of such Action, in order to reflect:


(i)            the relative benefits received by the Company and Indemnitee as a
result of the event(s) and/or transaction(s) giving cause to such Action; and/or


(ii)           the relative fault of the Company (and its other executives,
employees and/or agents) and Indemnitee in connection with such event(s) and/or
transaction(s).


(b)           Indemnitee shall not be entitled to contribution from the Company
under this Section 15 if it is determined by the Authority, or by the court
before which such Action was brought, that Indemnitee engaged in criminal,
fraudulent or intentional misconduct in the performance of his or her duty to
the Company or otherwise engaged in a Breach of Duty.


(c)           The Company’s payment of, and Indemnitee’s right to, contribution
under this Section 15 shall be made and determined in accordance with Section 4
relating to the Company’s payment of, and Indemnitee’s right to, indemnification
under this Agreement.


16.           Amendment and Modification. This Agreement may only be amended,
modified or supplemented by the written agreement of the Company and Indemnitee.


17.           Assignment. This Agreement shall not be assigned by the Company or
Indemnitee without the prior written consent of the other party hereto, except
that the Company may freely assign its rights and obligations under this
Agreement to any Affiliate for whom Indemnitee is serving as an Executive
thereof; provided, however, that no permitted assignment shall release the
assignor from its obligations hereunder. Subject to the foregoing, this
Agreement and all of the provisions hereof shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns,
including, without limitation, any successor to the Company by way of merger,
consolidation and/or sale or disposition of all or substantially all of the
capital stock or assets of the Company.

 
12

--------------------------------------------------------------------------------

 
 
18.           Governing Law; Jurisdiction and Venue.  This Agreement and all
disputes, claims, or controversies arising out of or relating to this Agreement
or the transactions contemplated hereby shall be governed by and construed in
accordance with the laws of the State of Delaware, without giving effect to the
principles of conflicts of laws thereof.   Each Party hereto hereby (i)
irrevocably and unconditionally consents to submit itself to the sole and
exclusive personal jurisdiction any State Court of the State of Delaware or any
Federal Court of the United States of America sitting in the State of Delaware
(collectively, the “Delaware Courts”) in connection with any dispute, claim, or
controversy arising out of or relating to this Agreement or the transactions
contemplated hereby, (ii) waives any objection to the laying of venue of any
such litigation in any of the Delaware Courts, (iii) agrees not to plead or
claim in any such court that such litigation brought therein has been brought in
an inconvenient forum and agrees not otherwise to attempt to deny or defeat such
personal jurisdiction or venue by motion or other request for leave from any
such court and (iv) agrees that it will not bring any action, suit, or
proceeding in connection with any dispute, claim, or controversy arising out of
or relating to this Agreement or the transactions contemplated hereby, in any
court or other tribunal, other than any of the Delaware Courts.  Each Party
hereto hereby irrevocably and unconditionally agrees that service of process in
connection with any dispute, claim, or controversy arising out of or relating to
this Agreement or the transactions contemplated hereby may be made upon such
party by prepaid certified or registered mail, with a validated proof of mailing
receipt constituting evidence of valid service, directed to such Party at the
address specified in Section 19.  Service made in such manner, to the fullest
extent permitted by applicable law, shall have the same legal force and effect
as if served upon such Party personally within the State of Delaware.  Nothing
herein shall be deemed to limit or prohibit service of process by any other
manner as may be permitted by applicable law.  Each of the Parties hereto hereby
agrees that this Agreement involves at least $100,000 and that this Agreement
has been entered into in express reliance on 6 Del. C. § 2708.


19.           Notices. All notices, requests, demands and other communications
required or permitted hereunder shall be in writing and shall be deemed to have
been duly given when delivered by hand or when mailed by certified registered
mail, return receipt requested, with postage prepaid:


 
(a)
If to Indemnitee, to:



                                                     
                                                     
                                                     
 


 
(b)
If to the Company, to:



Orthofix International N.V.
Huntersville Business Park
10115 Kincey Avenue
Suite 250
Huntersville, NC 28078
Attention:  Vice President & General Counsel

 
13

--------------------------------------------------------------------------------

 
 
or to such other person or address as the Company or the Indemnitee shall
furnish to the other in writing.


20.           Entire Agreement.  Together with any rights under Netherlands
Antilles law and the Company’s Certificate of Incorporation and Articles of
Association, this Agreement represents the entire agreement of the parties with
respect to the subject matter hereof and supersedes any and all previous
contracts, arrangements or understandings between the Company (or any of its
affiliates) and the Indemnitee, expressly including any prior Indemnity
Agreement or similar written agreement (the “Prior Agreement”), which Prior
Agreement is hereby terminated in its entirety and of no further force and
effect.  For the avoidance of doubt, it is the intent of the parties that,
notwithstanding anything to the contrary in this Agreement or as a result of the
termination of the Prior Agreement, the rights and benefits accruing to the
Indemnitee, as well as the duties and obligations of the Company, under this
Agreement shall extend to actions, or failures to act, or similar items taken
prior to the date of this Agreement and that would otherwise have been covered
under the Prior Agreement, but such items shall be covered by this Agreement.
 
21.           Miscellaneous.  This Agreement may be executed in one or more
counterparts, each of which shall for all purposes be deemed to be an original
but all of which together shall constitute one and the same Agreement.  The
headings of the sections of this Agreement are inserted for convenience only and
shall not be deemed to constitute part of this Agreement or to affect the
construction thereof
 


 
(Remainder of page intentionally left blank)

 
14

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed, all as of the day and year first above written.



 
ORTHOFIX INTERNATIONAL N.V.
                   
By:
   
Name:
   
Title:
               
INDEMNITEE
                 


 
15

--------------------------------------------------------------------------------